COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00200-CR
                             NO. 02-14-00201-CR


GARY T. OWENS                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1241750D, 1339386D

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

      Appellant Gary T. Owens pled guilty and judicially confessed to aggravated

assault with a deadly weapon and aggravated robbery with a deadly weapon in

exchange for the State’s offer of fifteen years’ confinement and waiver of the

habitual offender allegations.    The trial court followed the plea bargains,



      1
      See Tex. R. App. P. 47.4.
convicted Appellant of the offenses, and sentenced him to fifteen years’

confinement, awarding credit for time served.

      In each case, the trial court’s certification states that this is a plea-

bargained case and that Appellant has no right of appeal.       Accordingly, we

informed Appellant by letter that each case was subject to dismissal unless he or

any party desiring to continue the appeals showed grounds for continuing

them. 2 Appellant’s pro se response does not show grounds for continuing the

appeals. We therefore dismiss these appeals. 3


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2